NOTICE
                                      2022 IL App (5th) 220430-U
                                                                                        NOTICE
 Decision filed 11/04/22. The
                                                                             This order was filed under
 text of this decision may be               NO. 5-22-0430                    Supreme Court Rule 23 and is
 changed or corrected prior to
                                                                             not precedent except in the
 the filing of a Petition for                  IN THE                        limited circumstances allowed
 Rehearing or the disposition of
                                                                             under Rule 23(e)(1).
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re CHARLES S., a Minor                       )     Appeal from the
                                                )     Circuit Court of
(The People of the State of Illinois,           )     Washington County.
                                                )
        Petitioner-Appellee,                    )
                                                )
v.                                              )     No. 22-JA-1
                                                )
J.S. and R.S.,                                  )
                                                )
        Respondents                             )     Honorable
                                                )     Daniel J. Emge,
(R.S., Respondent-Appellant)).                  )     Judge, presiding.
______________________________________________________________________________

          JUSTICE MOORE delivered the judgment of the court.
          Presiding Justice Boie and Justice Welch concurred in the judgment.

                                             ORDER

¶1        Held: Where the parents stipulated that a factual basis existed for finding the minor
                neglected and the only witness testified that the service plan had not been
                completed, no meritorious argument can be made that the trial court erred in finding
                the minor neglected and making him a ward of the court. Accordingly, we grant
                appointed counsel’s motion for leave to withdraw and affirm the circuit court’s
                findings.

¶2        Respondent R.S. appeals the circuit court’s judgment finding Charles S. to be neglected

and making him a ward of the court. Respondent’s appointed counsel on appeal has concluded

that this appeal lacks merit. Accordingly, he has filed a motion to withdraw as respondent’s

counsel (see Anders v. California, 386 U.S. 738 (1967)) along with a brief in support of the motion.


                                                  1
Having reviewed the record on appeal and counsel’s motion and supporting brief, we agree that

this appeal presents no potentially meritorious issues. Accordingly, we grant counsel leave to

withdraw and affirm the circuit court’s orders.

¶3                                   BACKGROUND

¶4     The State filed a petition alleging that Charles S. was neglected by his mother, J.S. Reports

showed that Charles S. and his adult brother called the Department of Children and Family

Services (DCFS) when J.S., while drunk, began acting erratically. Investigators found the home

in a state of disarray. Fifteen-year-old Charles S., who suffered from an inoperable brain tumor,

was placed with his paternal aunt, H.S.

¶5     At an adjudicatory hearing, J.S. admitted to the petition’s allegations, and R.S., Charles

S.’s father, stipulated that a factual basis existed for finding Charles S. neglected. Based on the

stipulated factual basis, the court found Charles S. neglected based on J.S.’s drinking and the

condition of the home.

¶6     At the dispositional hearing, caseworker Timothy Walton testified that Charles S. was

generally doing well, although he suffered from anxiety and was found with marijuana on a couple

of occasions. J.S. had sought substance-abuse treatment on her own through her counselor at the

Community Resource Center. Walton and the counselor discussed “having a domestic violence

screening to see if she needs treatment for that, parenting capacity assessment, mental health, and

continu[ing] on with her substance abuse treatment.”

¶7     Walton’s understanding through his investigation was that J.S. had a history of substance

abuse, particularly drinking. He felt that she was doing well and he wanted her to continue with

those services.




                                                  2
¶8     On a February visit, Walton found the home to be in better condition than when DCFS was

initially called. J.S. wanted to make some improvements, “but we did find it in livable condition

and we feel that when [Charles S.] is ready to go there and visit it would be safe for him to visit

at.”

¶9     R.S. was living in the same home as J.S. although not “as a couple,” and he was helping

her with some projects around the house. J.S. was attending visits with Charles S. at H.S.’s house

and they were going well. R.S. did not want to attend visits at his sister’s house, so Walton was

arranging for Charles S. to be brought to J.S. and R.S.’s home for visits.

¶ 10   Although the petition contained no abuse or neglect allegations directly relating to R.S.,

DCFS recommended that he “have a substance abuse screening, *** a mental health screening,

[and] a parenting capacity screening.”

¶ 11   Walton said that the Integrated Assessment and Service Plan was not complete at that time,

so the court continued the hearing. When the dispositional hearing reconvened Walton testified

that the plan had since been completed. From that plan, DCFS prescribed services for the parents

to complete. J.S. had already been working on some of those services, “so we were able to give

her progress but maintain goals on the substance abuse assessment and also finding of consent.”

¶ 12   The court found that, while progress was being made, the goals of the service plan had not

yet been completed. Accordingly, the court made Charles S. a ward of the court and awarded

guardianship to DCFS with the goal of returning him home. R.S. filed a timely notice of appeal.

¶ 13                                     ANALYSIS

¶ 14   Appointed counsel concludes that he can make no meritorious argument that the court erred

by finding the minor neglected and making him a ward of the court. We agree.




                                                 3
¶ 15   The petition alleged that Charles S. was neglected due to an injurious environment caused

by his mother’s drinking and the condition of the home. See 705 ILCS 405/2-3(1)(b) (West 2020).

Given that J.S. admitted the petition’s allegations and R.S. stipulated to the factual basis, there is

no meritorious argument that the circuit court erred in finding the minor neglected.

¶ 16   Counsel further concludes that there is no meritorious argument that the circuit court erred

in making Charles S. a ward of the court and awarding custody to DCFS following the dispositional

hearing. At a dispositional hearing, the court must decide whether it is in the minor’s best interests

to be made a ward of the court and, if so, decide the proper disposition that best serves the minor’s

interests. 705 ILCS 405/2-22(1) (West 2020). In fashioning a dispositional order, the court’s

overriding concern is the best interest of the child. In re M.P., 408 Ill. App. 3d 1070, 1073 (2011).

A dispositional order will be reversed only if it is against the manifest weight of the evidence.

In re J.W., 386 Ill. App. 3d 847, 856 (2008).

¶ 17   Here, the circuit court found that, while both parents were cooperative in completing

assessments and providing information, the service plan objectives had not been completed. R.S.’s

objectives included “have a substance abuse screening, to have a mental health screening, to have

a parenting capacity screening.” These recommendations were based on specific instances in the

past involving R.S.

¶ 18   The disposition continued the minor’s placement with his aunt in the same town where he

had been residing. Both parents were eligible for liberal visitation and Walton was attempting to

facilitate R.S.’s visitation at his home. Given that, at the time of the hearing, R.S. was residing

with J.S., placement of the minor with R.S. would have been impracticable even if R.S. had

completed the required services.




                                                  4
¶ 19                               CONCLUSION

¶ 20   The trial court did not err in finding the minor neglected and making him a ward of the

court. As any argument to the contrary would clearly lack merit, we grant appointed counsel’s

motion for leave to withdraw and affirm the circuit court’s judgment.



¶ 21   Motion granted; judgment affirmed.




                                               5